Citation Nr: 1515627	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  13-20 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an effective date earlier than April 18, 2011 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

The matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, VA, which granted entitlement to service connection for tinnitus and assigned the effective date of April 18, 2011. The Veteran had a hearing before the Board in June 2014 and the transcript is of record.


FINDINGS OF FACT

1.  The evidence indicates the Veteran complained of "ringing" in his ears as early as December 1971; the Veteran specifically claimed entitlement to service connection for tinnitus in April 1996, and the RO denied entitlement to service connection for tinnitus in an unappealed July 1996 rating decision.

2. Subsequent to the RO's final July 1996 decision, no evidence or communication was received by VA until the Veteran's petition to reopen his claim seeking entitlement to service connection for tinnitus on April 18, 2011.

3.  Prior to receipt of the claim on April 18, 2011, there were no pending requests for service connection for tinnitus that remained unadjudicated.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 18, 2011 for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The award of service connection for tinnitus represented a substantiation of the Veteran's original claim, and thus the filing of a notice of disagreement with the effective date of service connection did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements). 

In any case, the Veteran was provided a letter in May 2011 after filing his claim seeking entitlement to service connection for tinnitus providing notice of the evidence needed to substantiate his claim.  This letter included information on how disability ratings and effective dates are determined.  Moreover, neither the Veteran nor his representative has argued that the Veteran has been provided inadequate notice, and the Board finds that any such inadequate notice is harmless in this case as the Veteran and his representative, as reflected in the testimony provided in an June 2014 hearing before the Board and the January 2014 statement submitted by the Veteran's representative, have demonstrated actual knowledge of the criteria to establish an earlier effective date.

 The Veteran's service treatment records, VA medical treatment records, VA examinations, and identified private medical records have been obtained to the extent available. There is no indication in the record that any additional evidence relevant to the issue on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the VLJ noted the elements of the claims that were lacking to substantiate the earlier effective date claim. The Veteran was assisted at the hearing by a representative from Veterans of Foreign Wars (VFW). The VFW representative asked questions as necessary and presented reasoning behind the benefit sought on appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his representative, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim seeking an earlier effective date for the grant for service connection for tinnitus.  The VLJ at the hearing also explained the difference between an earlier effective date claim and filing a claim contending clear and unmistakable error (CUE) with a prior rating decision.  The VLJ explained that the pending appeal would not preclude the Veteran from later filing a CUE claim if he was so inclined.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Earlier Effective Date

 In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  Similarly, the effective date for the grant of service connection stemming from a petition to reopen a previously denied claim is the date of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).

The Veteran claims VA had medical evidence of his tinnitus as early as December 1971.  He first filed a claim seeking entitlement to service connection for bilateral hearing loss on July 13, 1981.  While he did not specifically claim tinnitus, the Veteran testified before the Board in June 2014 that his English was limited at that time and he did not understand tinnitus was a separate claim.  In any case, the private medical evidence at that time shows complaints of "ringing" in the ear as early as December 1971.  At the very least, the Veteran contends his tinnitus claim should have been inferred as part of his hearing loss claim in 1981.  

The Veteran specifically claimed entitlement to service connection for tinnitus on April 1, 1996.  This claim was explicitly denied in a July 1996 rating decision.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  The July 1996 rating decision was not appealed and no new and material evidence was submitted within the appeal period.

After the July 1996 rating decision, absolutely no evidence or communications were received by the VA until the Veteran's new claim seeking to reopen his tinnitus claim on April 18, 2011, nearly 15 years later.  Thus, the July 1996 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104. 20.302, 20.1103 (1996); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

Again, the Veteran claims that his tinnitus claim should have been inferred at the time of his July 1981 claim seeking entitlement to service connection for bilateral sensorineural hearing loss, especially in light of 1971 private treatment records indicative of tinnitus.  To the extent the Veteran is claiming a tinnitus claim is still pending since July 1981, the Board disagrees.  In Munro v. Shinseki, 616 F.3d 1293, 1298-1300 (2010), the Federal Circuit held that even if a formal or informal claim is not addressed, a subsequent denial of the identical claim is an "implicit denial" of the earlier claim.  Thus, even if the tinnitus claim was pending since July 1981 (or earlier), the RO explicitly denied the identical claim in July 1996 and the Veteran did not appeal the denial.  The July 1996 explicit denial of entitlement to service connection for tinnitus, constitutes an implicit denial of any possible earlier, unaddressed claims of the identical issue.  Id.  

Accordingly, the finality of the July 1996 rating decision also disposes of any arguable earlier claims of entitlement to service connection for tinnitus.  After the July 1996 denial, the claims folder does not contain any communications or evidence related to tinnitus until April 18, 2011.

For these reasons, the Board concludes that prior to April 18, 2011, there were no pending claims seeking entitlement to service connection for tinnitus that remained unadjudicated.  The Veteran does not otherwise dispute the finality of the July 1996 rating decision.

There are only two exceptions to the rule of finality of VA decisions; challenges based on clear and unmistakable error (CUE) in a prior, final decision and claims based on new and material evidence.  38 U.S.C.A. §§ 5108, 5109A, 7111 (West 2002), Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002).

The current effective date of April 18, 2011 is the date of the Veteran's petition to reopen his claim based on new and material evidence.  

The Veteran contends he noticed ringing in his ears immediately after returning from Vietnam.  Due to language barriers, he did not understand that "tinnitus" was a separate condition from hearing loss.  He thought of them as all problems with hearing.  Accordingly, he contends he is entitled to an earlier effective date because there was evidence as early as December 1971 private treatment records indicating his complaints of "ringing" in his ears that was not considered in earlier rating decisions.  Specifically, the claims folder confirms a December 1971 private audiogram notes "exposure to gun fire and had some ringing in ears following some of the noise exposure. This is the probable cause of any defect he has."  

The Veteran contends that had this evidence been properly considered, his service connection claim would have been granted much earlier than April 18, 2011.

As explained to the Veteran at his hearing, the issue of whether CUE exists in a prior rating decision is not properly before the Board here. CUE is a very specific and rare kind of error and if the claimant-appellant wishes to reasonably raise CUE there must be "some degree of specificity as to what the alleged error is and, unless it is the kind of error...that, if true, would be CUE on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40 (1993).  Thus, as a threshold matter, the Veteran must plead CUE with sufficient particularity.  Id.  

The Veteran has not filed a CUE claim or otherwise pled with any specificity CUE with a past rating decision.  Merely disagreeing with the way the RO weighed the evidence, moreover, is not equivalent to a CUE claim.  See generally id.  

Accordingly, the Board will not address the matter here except to note that the decision herein does not preclude the Veteran from later filing a CUE claim with a past rating decision.  With regard to the issue before the Board here, the July 1996 rating decision is final and, therefore, the Board is precluded from re-weighing evidence that was before the RO at that time.  

Effective dates are not assigned from the date in which a claimant can show proof of diagnosis.  Rather, where, as here, a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  Similarly, where a new claim is received seeking to reopen a claim based on new and material evidence, such as the knee claim here, the proper effective date will be the date of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q).

In short, the Board finds:  the July 1996 rating decision is final; the July 1996 rating decision, which explicitly denied entitlement to service connection for tinnitus, also "implicitly" denied any tinnitus claim arguably "pending" at that time; and there is no evidence of any other arguably "pending" tinnitus claims since July 1996 and prior to April 18, 2011.  While the Board notes the Veteran's dispute with the July 1996 denial, the issue of CUE is not properly before the Board here and has not been pled with specificity.  Merely disagreeing with the way the RO weighed the evidence in a particular rating decision is not equivalent to pleading CUE.  See, Fugo, 6 Vet. App. 40.

Thus, there is no legal basis to award an effective date prior to April 18, 2011.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).  The Board is constrained by the law and regulations made by the Congress governing the establishment of effective dates for the award of compensation, and an earlier effective date is not warranted.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i), (q)(1)(i)-(ii), and (r). 


ORDER

Entitlement to an effective date earlier than April 18, 2011 for the grant of service connection for tinnitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


